LATTIMORE, J.
Conviction for possessing equipment, material, and a still for the manufacture of intoxicating liquor; punishment, five years in the penitentiary.
The record is before us without any statement of facts. There are two bills of exception, neither of which presents a complaint which can be considered, in the absence of a statement of facts. The indictment herein charges an offense under the law, and the charge of the court correctly presents the law of the ease.
No error appearing, the judgment will be affirmed.